Exhibit 23.1 Snodgrass Certified Public Accountants and Consultants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (Nos. 333-163761 and 333-157524) on Form S-8 of ESSA Bank & Trust 401(k) Plan of our report dated June 28, 2013, relating to the financial statements and supplemental schedule of the ESSA Bank & Trust 401(k) Plan, which appears in this Annual Report on Form 11-K of ESSA Bank & Trust 401(k) Plan for the year ended December 31, 2012. /s/ S.R. Snodgrass, A.C. Wexford, Pennsylvania June 28, 2013
